

113 HJ 89 PCS: Excepted Employees’ Pay Continuing Appropriations Resolution, 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIACalendar No. 214113th CONGRESS1st SessionH. J. RES. 89IN THE SENATE OF THE UNITED STATESOctober 9, 2013Received; read the first timeOctober 10, 2013Read the second time and placed on the calendarJOINT RESOLUTIONMaking appropriations for the salaries and related expenses of certain Federal employees during a lapse in funding authority for fiscal year 2014, to establish a bicameral working group on deficit reduction and economic growth, and for other purposes.IFederal Worker Pay Fairness ActThat the following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for the salaries and related expenses of certain Federal employees for fiscal year 2014, and for other purposes, namely:101.Such amounts as may be necessary for paying salaries and related expenses of Federal employees excepted from the provisions of the Antideficiency Act (31 U.S.C. 1341 et seq.) who work during the period beginning October 1, 2013, and ending December 15, 2013, when there is otherwise no funding authority for such salaries and related expenses: Provided, That not later than December 20, 2013, the Director of the Office of Management and Budget shall provide to the Committees on Appropriations of the House of Representatives and the Senate a report specifying the use of funds made available to the Executive Branch by this joint resolution.102.Expenditures made pursuant to this joint resolution shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is contained is enacted into law.103.It is the sense of Congress that this joint resolution may also be referred to as the Federal Worker Pay Fairness Act.This title may be cited as the Excepted Employees’ Pay Continuing Appropriations Resolution, 2014.IIDeficit Reduction and Economic Growth Working Group Act201.Short titleThis title may be cited as the Deficit Reduction and Economic Growth Working Group Act of 2013.202.Bicameral working group on deficit reduction and economic growth(a)EstablishmentThere is hereby established a bicameral working group to be known as the Bicameral Working Group on Deficit Reduction and Economic Growth (hereinafter referred to as the working group).(b)PurposeThe working group shall recommend to the House of Representatives and the Senate—(1)overall levels of discretionary spending, including for the fiscal year ending on September 30, 2014;(2)changes in the statutory limit on the public debt; and(3)reforms in direct spending programs.(c)Membership(1)The working group shall be comprised of 20 members to be appointed as follows:(A)The Speaker shall appoint 10 Members of the House of Representatives, of which one shall be designated as House co-chair and 4 shall be on the recommendation of the minority leader of the House of Representatives.(B)The majority leader of the Senate shall appoint 10 Senators, of which one shall be designated as Senate co-chair and 4 shall be on the recommendation of the minority leader of the Senate.(2)Any vacancy occurring in the membership of the working group shall be filled in the same manner as the original designation was made.(3)Each appointment under this subsection shall be made not later than one calendar day after enactment of this Act.(d)MeetingsThe members of the working group shall meet not later than one calendar day after their appointment pursuant to subsection (c) and shall meet on each calendar day thereafter unless both co-chairs jointly determine that there is good cause to dispense with such meeting.(e)Adoption of recommendationsThe working group may not report any recommendation unless it receives the support of a majority of the members appointed by both the Speaker of the House of Representatives and the majority leader of the Senate.(f)Report(1)The working group shall report its recommendations, including any legislative language required to implement those recommendations, to the House of Representatives and the Senate within 3 calendar days after their adoption.(2)The report shall be referred in the House of Representatives by the Speaker in accordance with clause 2 of rule XIV.(3)The report shall include any supplemental, minority, or additional views submitted to the co-chairs prior to its transmission pursuant to paragraph (1).(g)TerminationThe working group shall terminate immediately after transmission of the report under subsection (f).(h)RulemakingThe provisions of this section are enacted by Congress—(1)as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such they shall be considered as part of the rules of each House, respectively, or of that House to which they specifically apply, and such rules shall supercede other rules only to the extent that they are inconsistent therewith; and(2)with full recognition of the constitutional right of either House to change such rules (so far as relating to such House) at any time, in the same manner, and to the same extent as in the case of any other rule of such House.Passed the House of Representatives October 8, 2013.Karen L. Haas,ClerkOctober 10, 2013Read the second time and placed on the calendar